East Ramapo Cent. Sch. Dist. v New York Schs. Ins. Reciprocal (2017 NY Slip Op 03484)





East Ramapo Cent. Sch. Dist. v New York Schs. Ins. Reciprocal


2017 NY Slip Op 03484


Decided on May 3, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 3, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
JOSEPH J. MALTESE
HECTOR D. LASALLE
VALERIE BRATHWAITE NELSON, JJ.


2013-11275
 (Index No. 600963/13)

[*1]East Ramapo Central School District, respondent,
vNew York Schools Insurance Reciprocal, appellant.


Miranda Sambursky Slone Sklarin Verveniotis, LLP, Mineola, NY (Steven Verveniotis and Todd M. Hellman of counsel), for appellant.
Bingham McCutchen, LLP, New York, NY (David J. Butler, Robert C. Stillwell, Randall M. Levine, and Stephanie Schuster of counsel), and Minerva & D'Agostino, P.C., Valley Stream, NY (Albert D'Agostino of counsel), for respondent (one brief filed).

DECISION & ORDER
Appeal from an order of the Supreme Court, Nassau County (Stephen A. Bucaria, J.), entered October 22, 2013.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of the judgment in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal and cross appeal from the order are brought up for review and have been considered on the companion appeal from the judgment (see CPLR 5501[a][1]; East Ramapo Cent. Sch. Dist. v New York Schs. Ins. Reciprocal, _____ AD3d _____ [Appellate Division Docket No. 2015-06197, 2016-03072; decided herewith]).
LEVENTHAL, J.P., MALTESE, LASALLE and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court